Per Curiam.
The respondents, residents of Brooklin, took a quantity of clams from flats in Brooklin, not for bait nor for consumption in their own families, but without any written permit from the municipal officers of the town. The town had never at any town meeting fixed the times in which clams might be taken within its limits, nor the prices for which its municipal officers should grant permits therefor.
By the first clause of section 25, c. 40. R. S., as amended by Statute of 1885, c. 257, it is expressly provided that, unless the town so regulates the matter by vote, residents of the town may take clams without written permit. The respondents, therefore, cannot be held for taking the clams they did without such permit.

Respondents discharged.